 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE MCCLURE,                                    No. 1:14-cv-00932-DAD-GSA
12                       Plaintiff,
13            v.                                         ORDER DIRECTING THE CLERK OF THE
                                                         COURT TO DISMISS DEFENDANT
14    C.K. CHEN, et al.,                                 HORTON AND ALL CLAIMS AGAINST
                                                         HIM, UNDER RULE 41, WITH PREJUDICE
15                       Defendants.
                                                         (Doc. No. 83)
16

17

18          Plaintiff George McClure is a state prisoner proceeding pro se and in forma pauperis with

19   this civil rights action pursuant to 42 U.S.C. §1983. This action is proceeding on plaintiff’s first

20   amended complaint, filed on February 9, 2015, against defendant C.K. Chen and C. Horton

21   (collectively “defendants”) for providing inadequate medical care in violation of the Eighth

22   Amendment. (Doc. No. 12.)

23          On March 21, 2019, a stipulation for voluntary dismissal of defendant Horton and all

24   claims brought against him by plaintiff under Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

25   with prejudice, was filed with the court, reflecting the signatures of the pro se plaintiff and

26   counsel for defendants C.K. Chen and C. Horton. (Doc. No. 83.) Federal Rule of Civil

27   Procedure 41(a)(1)(A)(ii) allows plaintiffs to “dismiss an action without a court order by filing a

28   stipulation of dismissal signed by all parties who have appeared.” The stipulation filed on March
                                                        1
 1   21, 2019 is signed by all parties who have appeared in this case. Therefore, the parties’

 2   stipulation is given full force and effect, and defendant Horton and all claims against him are

 3   dismissed from this case with prejudice as of the date the stipulation was filed. The Clerk of the

 4   Court shall reflect the dismissal of defendant Horton on the court’s docket in this action.

 5          Accordingly,

 6          1. The parties’ stipulation for voluntary dismissal of defendant Horton and all the claims

 7               against him is effective as of the date it was filed;

 8          2. Defendant Horton and all the claims against him in this case have been dismissed with

 9               prejudice; and

10          3. The Clerk of the Court is directed to reflect the dismissal of defendant Horton on the

11               court’s docket in this action.

12   IT IS SO ORDERED.
13
        Dated:     May 20, 2019
14                                                        UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
